Case 1:12-cv-00509-SOM-RLP Document 240 Filed 02/15/19 Page 1 of 34                  PageID #:
                                  12700


 MORGAN, LEWIS & BOCKIUS LLP
 BERI.{ARD J. GARBUTT III, admitted pro hac vice
 101 Park Avenue
 New York, New York 10178
 Telephon e: (212) 3 09-6084
 E-mai I : b ernard.   g   arbutt@morgan   I   eryis-.q   o¡q

 BRIANI M. JAZAERI, admitted pro hac vice
 MEGAN A. SUEHIRO #9582-0
 One Market, Spear Street Tower
 San Francisco, California 94105
 Telephone: (41 5) 442-1000
 E-mail : me gan. suehirola)rnorganlewis.eot¡

 CHLIN KERR LLP
 ANDREW V. BEAMAN #2914-0
 First Hawaiian Center
 999 Bishop Street, Suite 2100
 Honolulu, Hawai'i 96813
 Telephone: (808) 528-8200
 E-mail : ab eaman(ò,chunkerr. eom

 Attorneys for Defendant
 Deutsche Bank National Trust Company, as trustee

                           INI THE T]NITED STATES DISTRICT COURT

                                 FOR THE DISTzuCT OF HAWAII

  LIONEL LIMA, JR., et al.,                               CASE NO. 1 :12-CV-00509-SOM-RLP

                            Plaintiffs,                   DECLARATION OF ANDREW V.
                                                          BEAMAN IN SUPPORT OF THE
                VS                                        MOTION FOR SLMMARY
                                                          JUDGMENT OF DE,FENDANT
 DEUTSCF{E BANK NATIO}TAL                                 DEUTSCI IE BANK NIATIONAL
 TRUST COMPAI{Y, et al.,                                  TRUST COMPANY, AS TRUSTEE
                                                          FILED FEBRUARY 1 5,2019;
                            Defendants                    EXHIBITS I-102


 {00364764.3}
Case 1:12-cv-00509-SOM-RLP Document 240 Filed 02/15/19 Page 2 of 34                PageID #:
                                  12701




 DECLARATION OF ANDREW V. BEAMAN IN SUPPORT OF THE MOTION
    FOR SUMMARY JUDGMENT OF DEFENDANT DEUTSCHE BANK
 NATIONAL TRUST COMPAN\ . AS TRUSTEE FILED FEBRUARY I5"2OI9

                I am ANDREW V. BEAMAN. I make this declaration upon personal

 knowledge, in support of the Motion for Summary Judgment of Defendant

 Deutsche Bank National Trust Company, as Trustee filed on this date


                1.   I am licensed to practice law in the State of Hawaii; I am a

 partner in the law firm of CHUN KERR, LLP, a Limited Liability Law

 Partnership, attorneys for Defendant DEUTSCFIE BANK NATIONAL TRUST

 COMPANY, solely in its capacity as trustee, herein

                2.   In Plaintiffs' Second Amended Complaint, dated June 20,2018

 [Dkt #182] (the "SAC"), Plaintiffs allege that each Plaintiff is and was the lawful

 owner of real property in Hawaii. SAC,TT37-46. Plaintiffs identiff those

 properties by address.   Id. Plaintiffs further allege that each Plaintiff   gave a

 mortgage on "their respective Property as security for a loan." Id.,147

                3.   This office collected information about those properties using

 the real property records of the Bureau of Conveyances, State of Hawaii ("BOC")

 and the Assistant Registrar of the Land Court, State of Hawaii ("Land Court"),

 through the LandShark online document retrieval system (at

 h.ttps://boc.ebaWpii.gov/Í,andslpfkllpsi.njsp) to which our firm subscribes

 {00364764.3}                                2
Case 1:12-cv-00509-SOM-RLP Document 240 Filed 02/15/19 Page 3 of 34                      PageID #:
                                  12702


 ("LandShark"), and via the DLNR Online Document Search and Ordering System

 index database and document ordering system (at

        //boc.ehawaii                  earch/s               of the Department of Land and

 Natural Resources, State of Hawaii ("DLNR")

                  4.      This offîce also collected information about Transfer

 Certificates of Title ("TCTs") for Plaintiffs' properties lhat arc registered in Land

 Court through Land Shark, and subsequently obtain certified copies of the TCTs

 from the records clerk atLand Court's public records room.

                  5.      This office also collected public information about properties

 owned by Plaintiff using the county online property records searches, including

 that of the City and County of Honolulu, Department of Budget and Fiscal

 Services, Real Property Assessment Division (at

 htto : //a oublic 9. o pubI Ì c. net/hi   honolulu search.oho\ ("Honolulu RPAD"), that of

 the County of Hawaii, Real Property Tax Office (at

 httn ; // o oub líc 9. o oub I ic. net/hi ho.wo.ii ,search.nho\   ("Hawaii RPTO"), and that of

 the County of Kauai, Department of Finance, Real Property Assessment Division

 (af http;/1.qpublic9.qpub\ic.net/gaJearch:dy¡.php?counry:hí-karya!,) ("Kauai

 RPAD").

                  6.      In addition, this office consulted the public records of the State

 of Hawaii, Department of Commerce and Consumer Affairs, Business Registration


 {003641 64 .3}
                                                    -J
Case 1:12-cv-00509-SOM-RLP Document 240 Filed 02/15/19 Page 4 of 34                  PageID #:
                                  12703


 Division ("DCCA") through the DCCA's online business information search and

 retrieval system (at https://hbe.ehaw-aii.gov/LlosumenM;eat c.h.html) regarding the

 entities through which some Plaintiffs held title to their properties

                7.    Plaintiffs' mortgages on the subject properties were obtained

 from LandShark by this office and are attached hereto.

                8.    Attached hereto   as   Exhibit   I   and made apar| hereof is a true

 copy, obtained from LandShark, of the Mortgage by Plaintiff DEIRDRE-DAWN

 K. CABISON ("Cabison") in favor of MERS as nominee for New Century

 Mortgage Corporation dated October 19,2006 and recorded at the BOC on

 October 27,2006, at Doc. lrTo. 2006-196229

                9.    Attached hereto   as   Exhibit 2     and made apart hereof is a true

 copy, obtained from LandShark, of the Mortgage by Plaintiff JAMES C. CLAY

 ("Clay") in favor of New Century Mortgage Corporation dated May 10, 2005 and

 recorded in the Land Court on May 17,2005 at Doc. No. 3268988 and noted on

 TCT 233,934

                10.   Attached hereto   as   Exhibit 3 and made apart hereof is a true

 copy, obtained from LandShark, of the Mortgage by Plaintiffs SCOTT A.

 CORYEA and KATHERYN A. CORYEA ("Coryeas") in favor of MERS                         as


 nominee for IndyMac Bank, F.S.B. dated December 21, 2006 and recorded at the

 BOC on January 2,2007 at Doc. No. 2007-000216


 {00364764.3}                                  4
Case 1:12-cv-00509-SOM-RLP Document 240 Filed 02/15/19 Page 5 of 34                     PageID #:
                                  12704


                 11   .   Attached hereto   as   Exhibit 4   and made a part hereof is a true

 copy, obtained from LandShark, of the Mortgage by Plaintiffs RICHARD H.

 FARNHAM and NANCY L. FARNHAM ("Farnhams) in favor of IndyMac Bank,

 F.S.B. dated October 28,2005 and recorded at the BOC on November 8, 2005, at

 Doc. No.2005-227525.

                 1,2. Attached     hereto   as   Exhibit 5 and made apart hereof is a true

 copy, obtained from LandShark, of the Mortgage by Plaintiff CALVIN JON

 KIRBY ("Kirby") in favor of Mortgage Electronic Registration Systems, Inc.

 ("MERS")       as nominee    for New Century Mortgage Corporation dated September 7,

 2006 and recorded in the Land Court on September 21,2006, at Doc. No. 3485444

 and noted on TCT 648,935.

                 13.      Attached hereto   as   Exhibit 6 and made apart hereof is a true

 copy, obtained from LandShark, of the Mortgage by Plaintiffs LIONEL LIMA, JR.

 and BARBARA ANN             DELIZO-LIMA ("Limas") in favor of New Century

 Mortgage Corporation dated October 25,2005 and recorded in the BOC on

 October 3I,2005, at Doc. No. 2005-221168

                 14.      Attached hereto as Exhibit 7 and made apart hereof is a true

 copy, obtained from Landshark, of the Mortgage by Plaintiffs TIMOTHY RYAN

 and DONNA RYAN ("Ryans") in favor of MERS as nominee for SBMC




 {00364764.3}                                      5
Case 1:12-cv-00509-SOM-RLP Document 240 Filed 02/15/19 Page 6 of 34                PageID #:
                                  12705


 Mortgage dated June 20, 2006 and recorded at the BOC on July 3,2006, at Doc.

 No.2006-122054.

                15.   Attached hereto as Exhibil    I    and made apart hereof is a true

 copy, obtained from LandShark, of the Mortgage by Plaintiff         KANIALA SALIS

 ("Salis") in favor of MERS as nominee for Instant Capital Funding Group, Inc

 dated February 1,2006 and recorded at the BOC on February 24,2006 at Doc. No.

 2006-036ss1.

                16.   Attached hereto   as   Exhibit 9   and made aparf hereof is a true

 copy, obtained from LandShark, of the Mortgage by Plaintiff BRIAN            S.


 WEATHERLY ("Weatherly") in favor of MERS as nominee for Countrywide

 Home Loans, Inc. dated April 25,2006 and recorded in the Land Court on May                1,


 2006, at Doc. No.3422287 and noted on TCT 684,387

                17.   Certified copies of the TCTs relating to the subject properties

 were obtained by this office from the records clerk atLand Court's public records

 room and are attached below.

                18.   Attached hereto as Exhibif 10 and made apart hereof is a

 certified copy, obtained from Land Court, of the following TCT relating to the

 Clay Property (as defined atl41 of the SAC): Certificate No: 233934, regarding

 Condominium Map 376,Kona Islander Inn, showing the registered owner of the

 underlying land as Ichthus Land Company on the first page, and showing the


 {00364764.3}                                  6
Case 1:12-cv-00509-SOM-RLP Document 240 Filed 02/15/19 Page 7 of 34             PageID #:
                                  12706


 transactions relating to the leasehold interest in Unit 233 afpages 4I-42, including

 the following:


                     (a) the Assignment of Condominium Conveyance Document to

 Clay (Doc. No. 2955588 recorded in the Land Court on July 11,2003, a true copy

 of which is attached hereto   as   Exhibit   11), shown on the   TCT as"T-2955588 A/L

 James CraigCIay";

                     (b) the Mortgage by Clay in favor of New Century Mortgage

 Corporation (Doc. No. 3268988 recorded in the Land Court on May 17,2005, Ex.2

 attached hereto), shown on the TCT as"T-3268988           MTG New Century Mortgage

 Corporation";

                     (c) the Assignment of Mortgage from New Century Morlgage

 Corporation to Deutsche Bank National Trust Company, as Indenture Trustee, for

 New Century Home Equity Loan Trust 2005-3 (Doc. No. 3916670 recorded in the

 Land Court on November 18,2009, a true copy of which is attached hereto        as


 Exhibit 12), shown on the TCT       as   "T-3916670 A/M Deutsche Bank National

 Trust Company, TR for New Century Home Equity Loan Trust 2005-3, Mtg

 3268988";

                     (d) the Mortgagee's Affidavit of Foreclosure Sale Under Power

 of Sale (Doc. No. 4056665 recorded in the Land Courl on March 15,2011, a true

 copy of which is attached hereto as Exhibit 13), shown on the TCT as "T-4056665

 {00364764.3}                                   7
Case 1:12-cv-00509-SOM-RLP Document 240 Filed 02/15/19 Page 8 of 34               PageID #:
                                  12707


 FORECLOSURE M1g3268988 & Deutsche Bank National Trust Company, TR

 for New Century Home Equity Loan Trust 2005-3, highest bidder or its designee";

                      (e) the Mortgagee's Grant Deed Pursuant to Power of Sale

 from Deutsche Bank National Trust Company, as Indenture Trustee, for New

 Century Home Equity Loan Trust 2005-3 to Deutsche Bank National Trust

 Company, as Indenture Trustee, for New Century Home Equity Loan Trust 2005-3

 (Doc. No. 4081868 recorded in the Land Court on June 24,2011, a true copy            of

 which is attached hereto as Exhibit /4), shown on the TCT as "T-4081868 A/L

 Deutsche Bank National Trust Company, TR for New Century Home Equity Loan

 Trust 2005-3"; and

                      (Ð the Limited Warranty Assignment of Condominium

 Conveyance Document from Deutsche Bank National Trust Company, as

 Indenture Trustee, for New Century Home Equity Loan Trust 2005-3 to Sutherland

 Communications, Inc. (Doc. No. T-8156157 recorded in the Land Court on May                1,


 2012, a true copy of which is attached hereto as Exhibit 15), shown on the TCT as

 "T-8 156157    A/L   Sutherland Communications, Inc."


                19.   Attached hereto   as   Exhibit 16 and made apart hereof   are


 certified copies, obtained from Land Court, of the following TCTs relating to the

 Kirby Property (as defined atl37 of the SAC): cancelled Certificate No: 648935

 issued June 1,2,2003, showing Kirby as the registered owner atthe date     of

 {00364764.3}                                  8
Case 1:12-cv-00509-SOM-RLP Document 240 Filed 02/15/19 Page 9 of 34             PageID #:
                                  12708


 issuance; cancelled Certificate No: 969960 issued January 1I,2010, showing

 Deutsche Bank National Trust Company, on Behalf of Morgan Stanley ABS

 Capital I Inc. Trust 2007-NCl, Mortgage Pass-Through Certificates, Series 2007-

 NC1 as the registered owner at the date of issuance; and cancelled Certificate No:

 978113 issued   April 9,2010, showing Shaun Michael Balbirona and Catherine

 Aquino Balbirona as the registered owners at the date of issuance. The "NEW CT

 1062141" referenced on Certificate No: 978113 is not available from Land Court.

                20.   Attached hereto as Exhibit   17   and made   aparthereof are

 certified copies, obtained from Land Court, of the following TCTs relating to the

 Weatherly Property (as defined aTll46 of the SAC): cancelled Certificate No:

 684387 issued February 12,2004, showing Weatherly as the registered owner at

 the date of issuance; cancelled Certificate No: 946367 issued May 20,2009,

 showing the Association of Apartment Owners of Ala Wai Terrace as the

 registered owner at the date of issuance; cancelled Certificate No: 961728 issued

 October 20,2009, showing Deutsche Bank National Trust Company Trustee on

 behalf of the Harborview Mortgage Loan Trust 2006-5 as the registered owner at

 the date of issuanc e; and cancelled Certificate No: 963334 issued November 4,

 2009, showing Guy Tordjman and Kimberly Mei-Lian Aiona Tordjman as the

 registered owners at the date of issuance. The "NEW CT 1073907" referenced on

 Certifîcate No: 963334 is not available from Land Court.


 {00364764.3}                              9
Case 1:12-cv-00509-SOM-RLP Document 240 Filed 02/15/19 Page 10 of 34             PageID #:
                                   12709



                 21.   This offrce obtained copies of deeds relating to the subject

 properties as well as Plaintiffs' ownership of other properties in Hawaii.

                 22.   Attached hereto as Exhibit 18 and made aparl hereof is a true

 copy, obtained from Landshark, of the Assignment of Condominium Conveyance

 Document by Raymond Alan Schmidt in favor of Clay dated June 28,2003,

 recorded in the Land Court on July 11,2003 at Doc. No. 2955588 and noted on

 TCT 233,934, reflecting Clay's purchase of the leasehold interest in Apartment

 No. 233 in the Kona Islander Inn condominium project. This is the "Clay

 Property" designated by TMK No. (3) 7-5-008-003-0081 and located at75-5776

 Kuakini Highway, Unit 233,Kai\ua-Kona, Hawaii described aTparagraph 41 of the

 SAC [Dkt #182]. Attached hereto as Exhibit 19 and made apart hereof is a true

 copy, obtained from Landshark, of the Mortgagee's Grant Deed Pursuant to Power

 of Sale by Deutsche Bank National Trust Company,        as Indenture Trustee, for New


 Century Home Equity Loan Trust 2005-3 in favor of Deutsche Bank National

 Trust Company, as Indenture Trustee, for New Century Home Equity Loan Trust

  2005-3 dated June 3,201 1 and recorded in the Land Court on June 24,2011 at Doc

 No. 4081868 and noted on TCT 233,934,, reflecting the foreclosure sale of the Clay

 Property

                 23.   The public real property records found in LandShark and

 DLNR show that, during the time Clay owned the Clay Property, Clay also owned


  {00364764.3}                               10
Case 1:12-cv-00509-SOM-RLP Document 240 Filed 02/15/19 Page 11 of 34                  PageID #:
                                   12710



 several other Hawaii properties, as described below, in addition to the Clay

 Property.

                 24.    Attached hereto as Exhibit 20 and made apart hereof is a true

 copy, obtained from LandShark, of the Warranty Deed by Kohala Joint Venture in

 favor of Clay dated March 12,2001and recorded in the Land Court onMarch22,

  2001at Doc. No. 2691 614 and noted on TCT 564,990, reflecting the purchase of a

  vacant lot at North Kohala, Hawaii described as Lot       Tlí,Kohala Ranch,

 designated by TMK No. (3) 5-9-015-099. Attached hereto as Exhibii 21 and made

 a part hereof is a true copy, obtained from Landshark, of the Warranty Deed by

  CIay in favor of Clay (one-half interest) and James Hillsey Dodson,        IV and

 BarbaraJune Dodson ("Dodsons") (one-half interest) dated February 26,200I,

 recorded in the Land Court on March 30,2001 at Doc. No. 2693947 andnoted on

 TCT    577 ,292,   reflecting the transfer of a par:TiaI interest in the property from Clay

 to Dodsons. Attached hereto as Exhibit 22 and made apart hereof is a true coPY,

 obtained from LandShark, of the Warranty Deed by Dodsons and Clay in favor               of

 Dodsons dated September 4,2002, recorded in the Land Court on December 13,

  2002 at Doc. No. 2870858 and noted on TCT 631,198, reflecting the transfer           of

 Clay's interest in this property to Dodsons. Attached hereto as Exhibit 23 and

 made a par:t hereof is a true copy, obtained from LandShark, of the Warranty Deed

 by Dodsons in favor of Dodsons (50% interest) and Clay (50% interest) dated


  {00364764.3}                                  11
Case 1:12-cv-00509-SOM-RLP Document 240 Filed 02/15/19 Page 12 of 34            PageID #:
                                   12711


 November 14,2003 and recorded in the Land Court on December 19, 2003 at Doc.

 No. 3044 544 and noted on TCT 631,198, reflecting the transfer of the property

 from Dodsons back to Dodsons and Clay. Attached hereto as Exhibit 24 and made

 a part hereof is a true copy, obtained from Landshark, of the Warranty Deed by

 Dodsons and Clay in favor of John Warta and Georgianalou Warta dated

 November 15, 2004 and recorded in the Land Court on November 1 8, 2004 at Doc.

 No. 3194727 and noted on TCT 677,993, reflecting the sale of the property by

 Dodsons and Clay.

                 25.   Attached hereto as Exhibit 25 and made apart hereof is a true

 copy, obtained from Landshark, of the Commissioner's Limited Warranty Deed by

 Sally Kimura, Etq., Commissioner, in favor of Clay dated Decembet 27,2002,

 recorded in the Land Court on January 3,2003 at Doc. No. 2878234 and noted on

 TCT 406,422, reflecting Clay's purchase in foreclosure of avacan| lot   at   North

 Kohala, Hawaii described as Lot Il2,Kohala Ranch, designated by TMK (3) 5-9-

 010-005. Attached hereto as Exhibit 26 and made aparthereof is a true coPY,

 obtained from Landshark, of the Exchange Warranty Deed by Clay in favor         of

 William G. Howard and Jill A. Howard dated February 25,2004, recorded in the

 Land Court on March 12,2004 at Doc. No. 3081995 and noted on TCT 633,298,

 reflecting the sale of this property by Clay.




  {00364764.3}                              t2
Case 1:12-cv-00509-SOM-RLP Document 240 Filed 02/15/19 Page 13 of 34               PageID #:
                                   12712


                 26.    Attached hereto as Exhibit 27 and made apart hereof is a true

  copy, obtained from LandShark, of the Assignment of Condominium Conveyance

 Document by Dennis James Powers and Sandra Marie Schafer Powers in favor               of

  Clay recorded in the Land Court on March 31,2004 at Doc. No. 3095072 and

 noted on TCT 233,934, reflecting the purchase by CLay of the leasehold interest in

 Apartment No. 133 in the Kona Islander Inn condominium project, designated by

 TMK No. (3) 7-5-008-003-0077 and located at 75-5776 Kuakini Highway, Unit

  133, Kailua-Kona, Hawaii. Attached hereto as Exhibit 28 and made apart hereof

 is a true copy, obtained from LandShark, of the Association's Quitclaim

 Assignment of Condominium Conveyance Document by the Association             of

 Apartment Owners of Kona Islander Inn in favor of the Association of Apartment

 Owners of Kona Islander Inn dated May 27,2013, recorded in the Land Court on

 May 29, 2013 at Doc. No. T-85 49272 and noted on TCT 233934 reflecting the

 foreclosure sale of this property.

                 27.    Attached hereto as Exhibit 29 and made apart hereof is a true

 copy, obtained from LandShark, of the Warranty Deed with Reservations,

 Covenants and Obligations by Keauhou Resorl Development Corp. in favor            of

  CIay dated July 6, 2004 and recorded in the BOC on July 9,2004 at Doc. No

  2004-139351, reflecting the purchase by CIay of a vacant lot at North Kona,

 Hawaii described      as   Lot 2},Bayview Estates at Keauhou, Phase II, designated by


  {00364764.3}                                 13
Case 1:12-cv-00509-SOM-RLP Document 240 Filed 02/15/19 Page 14 of 34              PageID #:
                                   12713


 TMK No. (3) 7-8-011-030. Attached hereto        as   Exhibit 30   and made apart hereof


 is a true copy, obtained from Landshark, of the Warranty Deed by Clay in favor       of

 James    M. Davey and Deborah H. Davey dated September 24,2004 and recorded in

 the BOC on September 30, 2004 at Doc. No. 2004-201058, reflecting Clay's sale

 of this property.

                 28.   Attached hereto as Exhibit 31 and made apart hereof is a true

 copy, obtained from LandShark, of the Warranty Deed by K&H Hawaii Farm

 Limited in favor of Clay dated May I0,2004 and recorded in the BOC on

 September 16,2004 at Doc. No. 2004-189893, reflecting Clay's purchase of a

  vacant lot at South Kona, Hawaii described as Lot 13-B-1, Kaohe Ranch,

 designated by TMK (3) 8-7-008-050. Attached hereto as Exhibit 32 and made a

 part hereof is a true copy, obtained from LandShark, of the Warranty Deed by Clay

 in favor of Michael J. West and Jitka West dated July 25,2008 and recorded in the

 BOC on August22,2008 at Doc. No. 2008-133373, reflecting the sale of this

 property by Clay.

                 29.   Attached hereto as Exhibit 33 and made apart hereof is a true

 copy, obtained from LandShark, of the Warranty Deed by Kona Plantation Estates,

 LLC in favor of Farnhams dated May 16,2005 and recorded in the BOC on June 2,

  2005 at Doc. No. 2005-109561, reflecting the Farnhams' purchase of Lot 6 of the

 Kona Plantation Estates. This is the "Farnham Property" designated by TMK No.


  {00364764.3}                              t4
Case 1:12-cv-00509-SOM-RLP Document 240 Filed 02/15/19 Page 15 of 34              PageID #:
                                   12714


 (3) 7-4-007-104 and located at 74-4910 Hao Kuni Place, #6,Kailua-Kona, Hawaii

 described atparagraph 43 of the SAC [Dkt #182]. Attached hereto as Exhibit 34

 and made aparthereof is a true copy, obtained from LandShark, of the

 Mortgagee's Quitclaim Deed Pursuant to Power of Sale by Deutsche Bank

 National Trust Company, a National Banking Association as Trustee of the

 IndyMac INDX Mortgage Trust 2007-4R15, Mortgage Pass-Through Certificates,

 Series 2007-4R15 in favor of Deutsche Bank National Trust Company, a National

 Banking Association as Trustee of the IndyMac INDX Mortgage Trust 2007-

 4R15, Mortgage Pass-Through Certificates, Series 2007-4R15 dated April 28,

 20II   and recorded in the BOC on June    16,20lI   at Doc. No.   20lI-095392,

 reflecting the foreclosure sale of the Farnham Property.

                 30.   The public real property records found in LandShark and

 DLNR show that, during the time Farnhams owned the Farnham Property,

 Farnhams also held interests in other Hawaii properties, as described below, in

 addition to the Farnham Property.

                 31.   Attached hereto as Exhibit 35 and made aparf hereof is a true

 copy, obtained from Landshark, of the Warranty Deed by Thomas Francis

 Richason and Mary Ann Richason in favor of Farnhams dated }i4ay 28,1999,

 recorded in the Land Court on June 8,1999 at Doc. No. 2550392 andnoted on

 TCT 337,676, reflecting the Farnham's purchase of Lot 24,Hualalai Colony


  {00364?64.3}                              15
Case 1:12-cv-00509-SOM-RLP Document 240 Filed 02/15/19 Page 16 of 34                   PageID #:
                                   12715


  subdivision, Kailua-Kona, Hawaii designated by TMK (3) 7-5-034-010. No record

  of any fuither sale of this property appears in the LandShark or DLNR records           as


  of this date, so it appears that Farnhams still own this property.

                 32.   Attached hereto as Exhibit 36 and made apart hereof is a true

  copy, obtained from LandShark, of the Commissioner's Apartment Deed Power                of

  Sale in the Bay Club Ownership Resort, Inc. by The Bay Club Ownership Resoft,

  Inc. in favor of Farnhams dated August 16,2004 and recorded in the BOC on

  August 30,2004 at Doc. No. 2004-I77I34,refl,ecting the purchase by Farnhams,

  through non-judicial foreclosure sale, of a timeshare interest in Apartment      1   16 in

  the Bay Club at Waikoloa Beach Resort condominium project, designated by              TMK

  No. (3) 6-9-007-0031. Attached hereto as Exhibif 37 and made apart hereof is a

  true copy, obtained from Landshark, of the Bay Club Vacation Ownership Deed

  by Farnhams in favor of Heidi Emboyan dated February 26,2008 and recorded in

  the BOC on March 4,2008 at Doc. No. 2008-033030, reflecting the Farnhams'

  sale of this timeshare interest.

                 33.   Attached hereto   as   Exhibit 38   and made apart hereof is a true


  copy, obtained from LandShark, of the Land Court Deed by Robert Wilson Bailey

  and Judith Pualani Bailey in favor of   Kirby dated June 4,2003, recorded in the

 Land Court on June 12,2003 at Doc. No. 2941530 and noted on TCT 443,28I,

 reflecting Kirby's purchase of the property atKeaau, Puna, Hawaii designated by


  {00364764.3}                                  I6
Case 1:12-cv-00509-SOM-RLP Document 240 Filed 02/15/19 Page 17 of 34            PageID #:
                                   12716


  TMK (3) 1-6-082-055. This is the "Kirby Property" located at 16-2080 Paradise

 Drive, Pahoa, Hawaii described atparagraph 38 of the SAC [Dkt #182]. Attached

 hereto as Exhibit -19 is a true copy, obtained from the Hawaii RPTO, of the real

 property tax information for the Kirby Property confirming the address. Attached

 hereto as Exhibit 40 and made aparfhereof is a true copy, obtained from

 LandShark, of the Mortgagee's Quit Claim Deed by Mortgage Electronrc

 Registration Systems, Inc. as nominee for New Century Mortgage Corporation in

 favor of Deutsche Bank National Trust Company, on behalf of Morgan Stanley

 ABS Capital I Inc. Trust 2007-NC1, Mortgage Pass-Through Certificates, Series

 2007-NC 1 dated November 16, 2009, recorded in the Land Court on January         1 1,



  2010, at Doc. No. 3930633 and noted on TCT 648,935, reflecting the foreclosure

 sale of the    Kirby Property.

                  34.   The public real property records found in LandShark and

 DLNR show that, from 2003 to the present, Kirby also purchased and sold a dozen

 more properties, as described below, in addition to the Kirby Property

                 35.    Attached hereto as Exhibit 41 and made apart hereof is a true

 copy, obtained from Landshark, of the Land Court Deed by Marten Kallenberger

 in favor of Kirby dated June 1 6,2003, recorded in the Land Court on June 24,

 2003 at Doc. l\o.2947054 and noted on TCT 165,957, reflecting Kirby's purchase

 of two properties atKeaau, Puna, Hawaii designated by TMK (3) 1-6-084-094 and


 {00364764.3}                                t7
Case 1:12-cv-00509-SOM-RLP Document 240 Filed 02/15/19 Page 18 of 34             PageID #:
                                   12717


 -095. Attached hereto    as   Exhibit 42 andmade aparthereof is a true copy,

  obtained from LandShark, of the Warranty Deed by Kirby in favor of Abelardo

 Enrique Balderas and Alicia Marie Balderas dated May I1,2004, recorded in the

 Land Court on May 19,2004, at Doc. No. 3111836 and noted on TCT 665,736 and

  650,166, reflecting Kirby's sale of these two properties (along with another

 property described below).

                 36.   Attached hereto as Exhibit 43 and made apart hereof is a true

 copy, obtained from LandShark, of the Personal Representative's Deed by Lester

 D. Oshiro, Chief Clerk of the Third Circuit Court and Personal Representative of

 the Estate of Margaret Mary Rrpp, Deceased, in favor of Kirby dated JuIy 17,

  2003, recorded in the Land Court on September 23,2003 at Doc. No. 2997897 and

 noted on TCT 164,607, reflecting Kirby's purchase of the property at Keaau, Puna,

 Hawaii designated by TMK (3) 1-6-084-089. Kirby's sale of this property (along

 with two others) is reflectedin 8x.42

                 37.   Attached hereto as Exhibit 44 and made apart hereof is a true

 copy, obtained from Landshark, of the Land Court Deed by Arthur Moikeha Lee

 and Rose Katherine Kamuela Lee in favor of Kirby dated June 6, 2003, recorded in

 the Land Court on June 12, 2003 at Doc. No. 2941 53 1 and noted on TCT 604,105,

 reflecting Kirby's purchase of the property atKeaau, Puna, Hawaii designated by

 TMK (3) 1-6-032-058. Attached hereto as Exhibit 45       and made apart hereof is a



  {00364764.3}                               18
Case 1:12-cv-00509-SOM-RLP Document 240 Filed 02/15/19 Page 19 of 34               PageID #:
                                   12718


  true copy, obtained from LandShark, of the Land Court Deed by Jon Kirby in favor

  of Kirby and Rebecca Sue Berkey ("Berkey") dated March 1I,2004, recorded in

  the Land Court on February 9,2006, at Doc. No. 3389303 and noted on TCT

  648,936, reflecting the transfer of this property from Kirby to himself and Berkey.

  Attached hereto as Exhibit 46 and made apart hereof is a true copy, obtained from

  LandShark, of the Grant Deed by Kirby and Berkey in favor of Berkey dated

 November 7,2007, recorded in the Land Court on November 30, 2007, at Doc. No.

  3686564 and noted on TCT 791,988, reflecting the transfer of the property to

 Berkey

                 38.   Attached hereto as Exhibit 47 and made apart hereof is a true

  copy, obtained from LandShark, of the Land Court Deed by Kermit Cardell

 Thompson and Marilyn Thompson in favor of Kirby dated July 26,2004, recorded

 in the Land Court on August 3, 2004 at Doc. No.    3   146494 and noted on TCT

  329,632, reflecting Kirby's purchase of the property atKeaau, Puna, Hawaii

 designated by   TMK (3) 1-5-015-004. Attached hereto      as   Exhibit 48   and made a


 part hereof is a true copy, obtained from Landshark, of the Warranty Deed by

 Kirby in favor of Warren Mark Flaschen and Denise Michele Rea dated September

  I,2005, recorded in the Land Court on October 3,2005,      at Doc. No. 3335302 and


 noted on TCT 708,344, reflecting Kirby's sale of this property.




  {00364764.3}                              r9
Case 1:12-cv-00509-SOM-RLP Document 240 Filed 02/15/19 Page 20 of 34                  PageID #:
                                   12719


                  39.   Attached hereto as Exhibit 49 and made apart hereof is a true

  copy, obtained from LandShark, of the Warranty Deed by Roy Masaji Daikawa

  and Mildred Daikawa in favor of     Kirby (50% interest) and Greggory Lester Perry

  ("Perry") (50% interest) dated December 9,2004, recorded in the Land Court on

  December 14,2004 at Doc. No. 3205 428 and noted on TCT 262,11 1, reflecting

  Kirby and Perry's purchase of the property at Keaau, Puna, Hawaii designated by

  TMK (3) 1-5-015-011. Attached hereto       as   Exhibit 50   and made apart hereof is a

 true copy, obtained from LandShark, of the \Mananty Deed by Kirby and Perry in

  favor of J & G Properties, LLC ("J&G") dated October 23,2006, recorded in the

 Land Court on November 2,2006, at Doc. No. 3508119 and noted on TCT

  727,358, reflecting Kirby and Perry's transfer of this property to      J&G. Attached

 hereto as Exhibil 51 and made aparthereof is a true copy, obtained from

 Landshark, of the Warranty Deed by J&G in favor of David Edward Burns dated

 October 23,2006, recorded in the Land Court on November 2,2006, at Doc. No.

 3508120 andnoted on TCT 837,549, reflecting the sale by J&G (on whose behalf

 Kirby and Perry signed) of this property. Attached hereto        as   Exhibit 52   and made


  apart hereof is a true copy, obtained from DCCA, of the business information on

 f,rle for   J&G, showing that Kirby and Perry were both members of J&G.

                  40.   Attached hereto as Exhibit 53 and made apart hereof is a true

 copy, obtained from LandShark, of the Warranty Deed by Aogaku Seruice Co.,


  i00364764.3)                              20
Case 1:12-cv-00509-SOM-RLP Document 240 Filed 02/15/19 Page 21 of 34              PageID #:
                                   12720


 Ltd. in favor of Kirby dated October 14,2005, recorded in the Land Court on

  October 21,2005 at Doc. No. 3343913 and noted on TCT 158,638, reflecting

 Kirby's purchase of the property at Keaau, Puna, Hawaii designated by TMK (3)

  I-6-049-010. Attached hereto as Exhibit 54 and made apart hereof is a true copy,

  obtained from Landshark, of the Warranty Deed by Kirby in favor of Daniel Canas

  dated October 5,2011, recorded in the Land Court on October        20,20II,   at Doc

 No. 4105368 and noted on TCT 776,220, reflecting Kirby's sale of this property

                    41.   Attached hereto as ExhibiÍ 55 and made aparl hereof is a true

  copy, obtained from LandShark, of the Land Court Deed by Kunori Pacific

 College, Inc. in favor of Kirby and his wife, Shu-Hua Ho ("Ho") dated December

  12,2006, recorded in the Land Court on December 14,2006 at Doc. No. 3527086

 and noted on TCT 578,499, reflecting Kirby and Ho's purchase of the property at

 Keaau, Puna, Hawaii designated by        TMK (3) 1-5-021-198. Attached hereto     as


 Exhibit 5ó is a true copy, obtained from the Hawaii RPTO, of the real property tax

 information for this property showing the address of this property and confirming

 that Kirby and Ho appear as owners thereof. There are no records reflecting any

  subsequent sale of this property by Kirby and Ho available in LandShark or DLNR

 as of this date.

                    42.   Attached hereto as Exhibit 57 and made apaft hereof is a true

 copy, obtained from LandShark, of the Deed by Hawaiian Paradise Park LLC in


  {00364't 64 .3}                              2l
Case 1:12-cv-00509-SOM-RLP Document 240 Filed 02/15/19 Page 22 of 34                 PageID #:
                                   12721



 favor of Kirby and Ho dated December 12,2011, recorded in the Land Court on

 December 20,2011 atDoc. No. T-8023052 and noted on TCT 769024, reflecting

 Kirby's purchase of the property at Keaau, Puna, Hawaii designated by TMK (3)

  1-5-048-095. Attached hereto    as   Exhibit 58   and made apart hereof is a true coPY,


 obtained from LandShark, of the Warranty Deed by Kirby and Ho in favor           of

 Roger Spencer Kanaar dated November 22,2013, recorded in the Land Court on

 December 2,2013, at Doc. No. T-8736107 and noted on TCT 1036195, reflecting

 Kirby and Ho's sale of this property

                 43.   Attached hereto as Exhibit 59 and made aparthereof is a true

 copy, obtained from LandShark, of the Deed by Masatoshi Anraku and Suzuyo

 Anraku in favor of Kirby and Ho dated December 8,2011, recorded in the Land

 Court on December 20,2011at Doc. No. T-8023090 and noted on TCT 777129,

 reflecting Kirby's purchase of the property at Keaau, Puna, Hawaii designated by

 TMK (3) 1-5-048-106. Attached hereto as Exhibit 60          and made apaft hereof is a


 true copy, obtained from Landshark, of the Quitclaim Deed by Kirby and Ho in

 favor of Kirby dated May 29,2015, recorded in the Land Court on June 4,2015, at

 Doc. No. T-9285328 and noted on TCT 1036207, reflecting the transfer to Kirby

 of this property. Attached hereto as Exhibit 61 and made aparthereof is a true

 copy, obtained from LandShark, of the Wananty Deed by Kirby in favor           of

 Charles Luis Saldana and Lucille Mailelei Saldana dated November 30,2015,


  {00364764.3}                               22
Case 1:12-cv-00509-SOM-RLP Document 240 Filed 02/15/19 Page 23 of 34             PageID #:
                                   12722


  recorded in the Land Court on December 4,2015, at Doc. No. T-9468071 and

  noted on TCT 1098503, reflecting Kirby's sale of this property.

                 44.   Attached hereto as Exhibit 62 and made apart hereof is a true

  copy, obtained from LandShark, of the Warranty Deed by Brooke Healani Young

 Nasby in favor of Kirby dated February 27,20t4, recorded in the Land Court on

  March 4,2014, at Doc. No. T-8828119 and noted on TCT 938050, reflecting

  Kirby's purchase of the property at Keaau, Puna, Hawaii designated by TMK (3)

  I-5-026-013. Attached hereto   as   Exhibit 63   and made apart hereof is a true copy,

  obtained from LandShark, of the Warranty Deed by Kirby in favor of Scott Allen

 Jorgenson and Treva Elaine Jorgenson dated July 18,2018, recorded in the Land

  Court on July 20,2018, at Doc. No. T-10427114 and noted on TCT 1074830,

 reflecting Kirby's sale of this property.

                 45.   Attached hereto as ExhibiÍ 64 and made apart hereof is a true

 copy, obtained from LandShark, of the Vacation Ownership Deed by SVO Pacific,

 Inc. in favor of Kirby and Ho dated March 30, 2008, recorded in the Land Court on

 May 8,2008, at Doc. No. 3744574 andnoted on TCT 893,112,ref1,ecting Kirby

 and Ho's purchase of a fee simple vacation ownership interest (or timeshare) in the

 Ocean Resort Villas condominium at Kaanapali North Beach. Attached hereto as

 Exhibit 65 andmade aparlhereof is a true copy, obtained from LandShark, of the

 Vacation Ownership Deed (Deed in Place of Foreclosure) by Kirby and Ho in


  {00364764.3}                               23
Case 1:12-cv-00509-SOM-RLP Document 240 Filed 02/15/19 Page 24 of 34                     PageID #:
                                   12723


  favor of SVO Pacific, Inc. dated June 19, 2009, recorded in the Land Court on July

  17   , 2009, at Doc. No. 3 880   17   6 and noted on TCT 906,961 , reflecting Kirby and

  Ho's sale of this timeshare.

                 46.    Attached hereto      as   Exhibit 66    and made apart hereof is a true


  copy, obtained from LandShark, of the Apartment Deed by Jeffrey Paul Kaaiai

  Peterson in favor of Limas dated October 25,2005, recorded in the BOC on

  October 3I,2005, at Doc. No. 2005 -221167 , refl,ecting the Limas' purchase             of

  Apartment No. 23034 of the Century Park Plaza condominium project. This is the

  "Lima Property" designated by TMK               (I)   9-7-024-035-0151 and located at 1060

 Kamehameha Highwày, Apt. 23034, Pearl City, Hawaii described at paragraph 37

  of the Second Amended Complaint filed herein on June 20,2018 ("SAC") [Dkt

 #1821. Attached hereto as Exhibit 67 is a true copy, obtained from the Honolulu

 RPAD, of the real property tax information for the Lima Property confirming the

 address. Attached hereto as Exhibit 68 and made a part hereof is a true copy,

 obtained from LandShark, of the Limited Warranty Deed by Deutsche Bank

 National Trust Company, as Trustee for New Century Home Equity Loan Trust,

 Series 2005-C, Asset Backed Pass-Through Certificates, in favor of Century Park P

 S Holdings,     LLC, dated May I8,2009, recorded in the BOC on July 6,2009, at

 Doc. No. 2009-103151, reflecting the foreclosure sale of the LtmaProperty




  {00364764.3i                                      24
Case 1:12-cv-00509-SOM-RLP Document 240 Filed 02/15/19 Page 25 of 34                  PageID #:
                                   12724


                     47.   The public real property records found in LandShark and

 DLNR show that, from 2005 to 2009, the Limas also purchased and sold several

 more Hawaii properties, as described below, in addition to the Lima Property.

                     48.   Attached hereto as Exhibit 69 and made apart hereof is a true

 copy, obtained from LandShark, of the Deed by Salvador Delizo and Anna Barbara

 Puanani Delizo ("Delizos") in favor of Salvador Delizo and Barbara Ann Delizo

 Lima dated April 26,2002, recorded in the Land Court on May 2,2002, at Doc

 No. 2800876 andnoted on Transfer Certificate of Title ("TCT") I45,216,

 reflecting the transfer of the property located atgl-1165 Kauiki Street, Ewa Beach,

 Hawaii and identified by TMK (1) 9-1-041-003 ("Kauiki Street Property") from

 the Delizos to Salvador Delizo and Barbara Ann Delizo Lima          as   joint tenants.

 Attached hereto as Exhibit 70 is atrue copy, obtained from the Honolulu RPAD,

 of the real property tax information for this property confirming the address.

 Attached hereto as Exhibit 71 is a true copy, obtained from LandShark, of the

 Quitclaim Deed by Salvador Delizo and Barbara Ann Delizo-Lima in favor of the

 Delizos dated September 28,2007, recorded in the Land Court on September 28,

  2007 at Doc. No. 3662071, and noted on TCT 610,508, reflecting the transfer              of

 this property back to the Delizos. Attached hereto as Exhibit 72 and made apart

 hereof is a true copy of a Quitclaim Deed by Delizos in favor of Limas (as to a

 99o/o interest)     and Salvador Delizo (as to a IYo interest) dated January 22,2010,


  1003641 64   .3\                             25
Case 1:12-cv-00509-SOM-RLP Document 240 Filed 02/15/19 Page 26 of 34            PageID #:
                                   12725


 recorded in the Land Courl on February 4,2010 at Doc. No. 3937730 andnoted on

 TCT 878,944, reflecting the transfer of this property to the Limas. It appears that

 the Kauiki Property was the primary residence of both Limas and Delizos, as it is

 identified as their address in 8x.66,8x.69 and 8x.72.

                49.   Attached hereto as Exhibit 73 and made apart hereof is a true

 copy, obtained from LandShark, of the Apartment Deed by Ted Raymond

 Ketcham,MargarelBlizabeth Ketcham and Rosalind Clark Mason in favor of the

 Limas recorded in the BOC on October 3,2005 at Doc. No. 2005-199890,

 reflecting the Limas' purchase of Apartment No. 30084 at the Century Park PIaza

 condominium project, 1060 Kamehameha Highwây, Pearl City, Hawaii,

 designated by   TMK   0)   9-7-024-035-0204. Attached hereto as Exhibit 74 is a true

 copy, obtained from the Honolulu RPAD, of the real property tax information for

 this property confirming the address. Attached hereto as Exhibit 75 andmade a

 part hereof is a true copy, obtained from LandShark, of the Apartment Deed by

 Limas in favor of Delizos (80% interest) and Limas (20% interest) dated

 September 28, 2007 and recorded in the BOC on September 28,2007 , at Doc. No.

 2007-173384, reflecting the Limas' transfer of an interest in this property.

 Attached hereto as Exhibit 76 and made apart hereof is a true copy, obtained from

 LandShark, of the Apartment Deed by Delizos and Limas in favor of Greg Robert

 Grutzmacher and Heidi Jo Grutzmacher dated November 26,2007 and recorded in


 i00364764.3)                              26
Case 1:12-cv-00509-SOM-RLP Document 240 Filed 02/15/19 Page 27 of 34                 PageID #:
                                   12726


 the BOC on November 30, 2007 at Doc. No. 2007-207940, reflecting Delizos and

 Limas' sale of this property. 8x.73,8x.75 and 8x,76 show the Delizos and Limas'

 address as the   Kauiki Street Property

                 50.   Attached hereto as Exhibit 77 and made apart hereof is a true

 copy, obtained from Landshark, of the Apartment Deed by Salvador Delizo in

 favor of Salvador Delizo and Limas dated April 10,2006 and recorded in the BOC

 on   April 17,2006, at Doc. No. 2006     -070319, reflecting the transfer to the Limas    of

 an interest in Apartment #4303A at the Century Park Plaza condominium project,

  1060 Kamehameha Highwày, Pearl City, Hawaii identified by             TMK No. (1) 9-7-

  024-035-029L Attached hereto      as   Exhibit   78   is atrue copy, obtained from the

 Honolulu RPAD, of the real property tax information for this property confirming

 the address. Attached hereto as Exhibit 79 and made apart hereof is a true coPy,

 obtained from Landshark, of the Apartment Deed by Salvador Delizo and Limas in

 favor of the Delizos dated September 28,2007 and recorded in the BOC on

 September 28,2007 at Doc. No. 2007-173385, reflecting the transfer of this

 property by the Limas. 8x.77 shows the Delizos' and Limas' address as the

 Kauiki Street Property.

                 51.   Attached hereto as Exhibil 80 andmade apart hereof is a true

 copy, obtained from LandShark, of the Apartment Deed by Lois J. Campbell,

 Trustee in favor of Ryans dated November 15,2005 and recorded in the BOC on


  {00364764.3}                                27
Case 1:12-cv-00509-SOM-RLP Document 240 Filed 02/15/19 Page 28 of 34            PageID #:
                                   12727



 November 18, 2005 at Doc. No. 2005-23606I, reflecting the Ryan's purchase of

 Apartment 1 11 at the Wailua Bay View Apartments condominium project. This is

 the "Ryan Property" designated by TMK No. (a) 4-1-005-003-0011 and located at

 32}Papal,oa Road, Unit #111, Kapaa,Hawaä described atparagraph 44 of the

 SAC [Dkt #182]. Attached hereto as Exhibit 81 is atrue copy, obtained from the

 Kauai RPAD, of the real property tax information for this property conf,rrming the

 address. Attached hereto as Exhibit 82 and made a paft hereof is a true copy,

 obtained from LandShark, of the Quitclaim Apartment Deed by Ryans in favor         of

 Ryans as Trustees of the Ryan Family Living Trust ("Ryan Trust") dated August

  14,2006 and recorded in the BOC on August 22, 2006 at Doc. No. 2006 -153347 ,

 reflecting the transfer of this property from Ryans to the Ryan Trust. Attached

 hereto as Exhibit 83 and made apart hereof is a true coPY, obtained from

 Landshark, of the Quitclaim Deed by Ryan Trust in favor of Miracles Property

 LLC ("Ryan LLC") dated January 11, 2008 and recorded in the BOC on April 3,

 2008 at Doc. No. 2008 -051416, reflecting the transfer of this property from Ryan

 Trust to Ryan   LLC. Attached hereto as Exhibit 84 and made apart hereof      is a true

 copy, obtained from DCCA, of the filings for Ryan LLC, showing Ryans as

 managers of Ryan    LLC. Accordingto 8x.80, 8x.82 and 8x.84,        the Ryans, Ryan

 Trust and Ryan LLC all share the same address (20111 Bayview Avenue, Newport

 Beach, CA92660). Attached hereto     as   Exhibit 85   and made apart hereof is a true



 {00364764.3}                              28
Case 1:12-cv-00509-SOM-RLP Document 240 Filed 02/15/19 Page 29 of 34            PageID #:
                                   12728


 copy, obtained from LandShark, of the Quitclaim Deed by Ryan LLC in favor         of

 Ryans dated July 20,2010 and recorded in the BOC on August 16, 2010 at Doc

 No. 2010-118323, reflecting the transfer of this property from Ryan LLC (on

 whose behalf Donna Ryan signed) back to the Ryans. Attached hereto as Exhibit

 86 and made apart hereof is a true copy, obtained from LandShark, of the

 Mortgagee's Grant Deed Pursuant to Power of Sale by Deutsche Bank National

 Trust Company as Trustee for Harborview Mortgage Loan Trust 2006-581 in

 favor of Deutsche Bank National Trust Company as Trustee for Harborview

 Mortgage Loan Trust 2006-5B1 dated May 31,2011 and recorded in the BOC on

 June   2l,20Il   atDoc. No. 201I-097244, reflecting the foreclosure sale of the Ryan

 Property

                52.   The public real property records found in LandShark and

 DLNR show that, during the time Ryans owned the Ryan Property, Ryans also

 held interests in another Hawaii property, as described below, in addition to the

 Ryan Property.

                53.   Attached hereto as Exhibit 87 and made apart hereof is a true

 copy, obtained from LandShark, of the Exchange Apartment Deed by Shawn Harry

 McCullough in favor of Ryans dated February 26,2005 and recorded in the BOC

 on March 8, 2005 at Doc. No. 2005 -045122, reflecting the Ryan's purchase    of

 Apartment 115 atthe V/ailua Bay View Apartments condominium project,


 {00364764.3}                              29
Case 1:12-cv-00509-SOM-RLP Document 240 Filed 02/15/19 Page 30 of 34           PageID #:
                                   12729



 designated by TMK No. (a) 4-1-005-003-0004 and located at320Papaloa Road,

 IJnit #115, Kapaa, Hawaii. Attached hereto as Exhibit SS and made apart hereof

 is a true copy, obtained from LandShark, of the Quitclaim Apartment Deed by

 Ryans in favor of Ryan Trust dated March 1,2005 and recorded in the BOC on

 March 9,2005 at Doc. No. 2005 -046834, reflecting the transfer of this property

 from Ryans to the Ryan Trust. Attached hereto as Exhibit 89 and made apaft

 hereof is a true copy, obtained from LandShark, of the Quitclaim Deed by Ryan

 Trust in favor of Ryan LLC dated January 11, 2008 and recorded in the BOC on

 April 3,2008   at Doc. No. 2008-051415, reflecting the transfer of this property

 from Ryan Trust to Ryan LLC. Attached hereto as Exhibil 90 and made apart

 hereof is a true copy, obtained from LandShark, of the Quitclaim Deed by Ryan

 LLC in favor of Ryans dated JuIy 20,2010 and recorded in the BOC on August         16,


 2010 at Doc. No. 2010-118322, reflecting the transfer of this property from Ryan

 LLC back to the Ryans. Attached hereto as Exhibit 91     and made apart hereof is a


 true copy, obtained from LandShark, of the Mortgagee's Quitclaim Deed Pursuant

 to Power of Sale by AuroraLoan Services, LLC in favor of Aurora Loan Services,

 LLC dated February 5, 2011 and recorded in the BOC on February 14, 20ll af

 Doc. No. 20ll-026909, reflecting the foreclosure sale of this property.

                54.   Attached hereto as Exhibit 92 and made apart hereof is a true

 copy, obtained from Landshark, of the Apartment Deed by John Ole Johnson and


 {00364764.3}                             30
Case 1:12-cv-00509-SOM-RLP Document 240 Filed 02/15/19 Page 31 of 34           PageID #:
                                   12730



  Janice Ann Crofts in favor of \Meatherly dated January 30,2004, recorded in the

  Land Court on February 12,2004 at Doc. No. 3069039 and noted on TCT 635,873,

  reflecting Weatherly's purchase of Apartment No. 253 of the Ala V/ai Terrace

  condominium project. This is the "Weatherly Property" designated by TMK          (l)   2-

  6-0   11   -022-0007 and located at 1684 Ala Moana Boulevard, #253 , Honolulu,

  Hawaii described atparagraph 46 of the SAC [Dkt #182]. Attached hereto       as


 Exhibit 93 is a true copy, obtained from the Honolulu RPAD, of the real property

  tax information for the Weatherly Property confirming the address. Attached

  hereto as Exhibit 94 and made aparthereof is a true copy, obtained from

 LandShark, of the Mortgagee's Quitclaim Deed Pursuant to Power of Sale by

 Deutsche Bank National Trust Company, as Trustee on Behalf of the Harborview

 Mortgage Loan Trust 2006-5 in favor of Deutsche Bank National Trust Company,

  as Trustee on Behalf of the Harborview Mortgage Loan Trust 2006-5 dated      May

  30,2009, recorded in the Land Court on October 20,2009, at Doc. No. 3908307

 and noted on TCT 946,367, reflecting the foreclosure sale of the Weatherly

 Propefty

                   55.   The public real property records found in LandShark and

 DLNR show that, during the time he owned the Weatherly Property, Weatherly

 also purchased and sold several more Hawaii properties, as described below, in

 addition to the Weatherly Property.


  {00364764.3}                               3l
Case 1:12-cv-00509-SOM-RLP Document 240 Filed 02/15/19 Page 32 of 34            PageID #:
                                   12731


                 56.   Attached hereto as Exhibit 95 and made a part hereof is a true

  copy, obtained from LandShark, of the Apartment Deed by Marco Paul, Jr. in favor

  of Weatherly dated March 22,2005, recorded in the Land Court onMarch24,

  2005 at Doc. No. 3244874 and noted on TCT 591,940, reflecting Weatherly's

  purchase of Apartment No. 1505 in the Makaha Valley Towers condominium

  project at Makaha, Waianae, Hawaii designated by TMK (1) 8-4-002-010-0462.

 Attached hereto as Exhibit 96 and made a parl hereof is a true copy, obtained from

 LandShark, of the Apartment Deed by Weatherly in favor of Gerald John Dollard

  and Maryann Jodoin dated November 2I,2008, recorded in the Land Court on

 November 26,2008, at Doc. No. 3809028 and noted on TCT 739,885, reflecting

 V/eatherly's sale of this property

                 57.   Attached hereto as ExhibiÍ 97 and made apart hereof is a true

 copy, obtained from LandShark, of the Warranty Deed with Covenants and

 Reservations by Ke Noho Kai Development, LLC in favor of Weatherly dated

 April 3,2006, recorded in the Land Court on April 21,2006      at Doc. No. 3419189

 and noted on TCT 776,066, reflecting Weatherly's purchase of the property at

 Honoululi, Ewa, Hawaii designated by TMK (1) 9-1-133-098. Attached hereto         as


 Exhibit 98     and made aparI" hereof is a true copy, obtained from LandShark, of the

 Warranty Deed by Weatherly in favor of Clarence Dwight Moniz dated September




 {00364764.3}                               32
Case 1:12-cv-00509-SOM-RLP Document 240 Filed 02/15/19 Page 33 of 34                     PageID #:
                                   12732


  10,2008, recorded in the Land Court on September 12,2008, at Doc. No. 3788664

 and noted on TCT 802,257, reflecting Weatherly's sale of this property.

                    58.   Attached hereto   as   Exhibit 99   and made apart hereof is a true

 copy, obtained from LandShark, of the Warranty Deed by John Patrick Neuhaus in

  favor of Weatherly dated May 8,2006, recorded in the Land Court onMay 12,

  2006 at Doc. No. 3427766 and noted on TCT 681,707, reflecting Weatherly's

 purchase of the property at Makaha,Waianae, Hawaii designated by                 TMK (1) 8-4-

  029-109. Attached hereto as Exhibit 100 and made a part hereof is a true copy,

 obtained from LandShark, of the Warranty Deed by Weatherly in favor of Minhhia

 Ngan Le dated March 25,2009, recorded in the Land Court on March 30,2009, at

 Doc. No. 3842762 andnoted on TCT 804,824, reflecting Weatherly's sale of this

 property

                    59.   Attached hereto as Exhibit 101 and made apart hereof is a true

 copy, obtained from LandShark, of the Apartment Deed by Adrienne Weatherly

 Lally ("La11y") in favor of Weatherly and Lally dated April           27   ,2006, recorded in

 the Land Court on May I,2006 at Doc. No.3422487 andnoted on TCT 676,508,

 reflecting the transfer to Weatherly of a joint interest in Apartment No. 153 of the

 Ala Wai Terrace condominium project, designated by TMK (I) 2-6-lI-22-4

 Attached hereto as Exhibit 102 and made a part hereof is a true copy, obtained

 from Landshark, of the Quitclaim Apartment Deed by Weatherly and Lally in


 {   00364764 .3)                                 JJ
Case 1:12-cv-00509-SOM-RLP Document 240 Filed 02/15/19 Page 34 of 34       PageID #:
                                   12733


  favor of Lally dated February 29,2008, recorded in the Land Court on March 5,

  2008, at Doc. No. 3718832 and noted on TCT 803,195, reflecting the transfer   of

 this property back to Lally.


                  I, ANDREW V. BEAMANI, do declare under penalty of perjury that

 the foregoing is true and correct.


                  DATED: Honolulu, Hawaii, February 15,2019.


                                               /s/ Andrew V. Beaman
                                               ANDREW V. BEAMAN




  {003641 64.3\                           34
